UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6838



KEVIN ROBERT WILLIAMS,

                                              Plaintiff - Appellant,

          versus


MR. BAYS, Senior Psychologist; DAVID ROBINSON,
Chief Warden; MR. HARVEY, Assistant Warden;
DR. ASHAN, Psychiatrist; K. DAVID JONES,
Psychologist,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00019-sgw)


Submitted:   October 18, 2007             Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Robert Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin    Robert   Williams   seeks   to   appeal   the   district

court’s order summarily dismissing Williams’ 42 U.S.C. § 1983

(2000) action as to all but one claim, which is still proceeding

below.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The

order Williams seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

Williams’ motion to appoint counsel and dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                 - 2 -